DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 8/5/2022 has been entered. Claims 1-2, 4, 6-11 are pending in the Application. Claim 5 has been canceled by the Applicant.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 7347590 B2 in view of Yoder et al., US 10139095 B2 and in view of Chou et al., US 2006/0245083 A1.


Regarding claim 1, Lee discloses “A lens for a lighting lamp, comprising: 
a lens body (Fig. 1B), provided with a first end (11, bottom of lens 10, Fig. 1B) and a second end (121, top of lens 10, Fig. 1B) which are opposite to each other and a side wall (122, Fig. 1B) located between the first end and the second end (seen in Fig. 1B), wherein a light source (21, Fig. 1B) of the lighting lamp is arranged at the first end (seen in Fig. 1B), and at least a portion of the side wall is configured as a light emitting component (seen in Fig. 1B, 211 and 212 is emitted out the side); a light incident component (111 and 1111, Fig. 1B), 
wherein the light incident component comprises a light source accommodation groove (111, Fig. 1B) for accommodating the light source, the light source accommodation groove comprises a groove wall located at a side portion (1112, Fig. 1B) and an upper end surface (1111, Fig. 1B) towards the second end, the upper end surface is a rotation surface disposed in a manner that a line rotates around an axis of the lens body (seen in Fig. 1B, the surface is circular, and thus can be formed by a rotation of a line), and one end of the line is located on the axis of the lens body (seen in Fig. 13, the center of the surface is on axis 13),


arranged at the first end of the lens body (seen in Fig. 1B), wherein the light incident component irradiates light emitted by the light source to the second end (seen in Fig. 1B); and a light reflecting component (surface 121, Fig. 1B), arranged at the second end of the lens body, wherein the light reflecting component comprises a concave part (seen in Fig. 1A and 1B, the surface 121 goes into the lens body), the concave part is concave from the first end to the second end (seen in Fig. 1B, the surface 121 is within the body, so it is concave all the way from the first end (bottom end) to the top (second end)).”
However, Lee does not disclose the light reflecting component comprises an inner surface being a sawtooth surface and “the sawtooth surface comprises a plurality of extension surfaces surrounding an axis of the lens body and sequentially intersecting, at least one of the extension surfaces extends in a direction from the first end to the second end, and two adjacent extension surfaces totally reflect light from the light incident component to the light emitting component , wherein any light emitted by the light emitting component is refracted towards the first end, such that all the light is refracted towards the first end of the lens body.”.
Yoder discloses a lens (126, Fig. 2) for a lighting lamp, and a top surface with a sawtooth surface with a plurality of extension surfaces surrounding an axis and sequentially intersecting (seen in Fig. 9, surfaces 316 and 318 intersect), and two adjacent extension surfaces totally reflect light (col. 6, ln. 50-59).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the reflective surface, as taught by Lee, be comprises of a sawtooth surface, such as taught by Yoder. One of ordinary skill in the art would have been motivated to use a sawtooth surface for along more mixing of the light and producing a more uniform distribution (Yoder, col. 2, ln. 23-26, col. 6, ln. 47-50).
Chou discloses a lens (Fig. 6), with a top surface second end that internally reflects (3, Fig. 6), and a light emitting component side wall (4, Fig. 6) that refracts the light towards the first end with the light source (seen in Fig. 6; ¶ [0038]). Chou also discloses other embodiments where the side surfaces refract the light towards the front (Fig. 5) and in the perpendicular direction (Fig. 3 and 4).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the side surface, as taught by Lee, to be able to refract the light toward the rear, such as taught by Chou. One of ordinary skill in the art would have been motivated to modify the side surface to refract the light towards the rear, in order to meet the specific lighting needs of a given application (such as desired output direction).
Regarding claim 4, Lee in view of Yoder and Chou discloses the invention of claim 3, as cited above, and further discloses “in the direction from the first end to the second end, included angles between the extension surfaces and the axis of the lens body are gradually increased, wherein a minimum included angle between the extension surfaces and the axis of the lens body is less than 45 degrees, and a maximum included angle between the extension surfaces and the axis of the lens body is greater than 45 degrees (seen in Lee Fig. 1B, the angle between the surfaces of the axis becomes larger in the direction from the bottom to the top, and it goes from below 45 to above 45 degrees).”
Regarding claim 7, Lee in view of Yoder and Chou discloses the invention of claim 1, as cited above, and further discloses “the groove wall is a light transmitting groove wall (seen in Lee, Fig. 1B), and the light incident component further comprises a reflecting surface (Lee, side surface of 11, Fig. 1B) located at a side of the light source accommodation groove (seen in Lee, Fig. 1B).”
	Regarding claim 8, Lee in view of Yoder and Chou discloses the invention of claim 7, as cited above, and further discloses “the reflecting surface is located between the light source accommodation groove and the side wall of the lens body (seen in Lee,  Fig. 1B), or the reflecting surface is a portion of the side wall of the lens body.”
	Regarding claim 9, Lee in view of Yoder and Chou discloses the invention of claim 8, as cited above, and further discloses “the reflecting surface is located between the light source accommodation groove and the side wall of the lens body, a lower end surface, located at the first end, of the light incident component is a convex installing surface (Lee, 14, Fig. 1B).”
Regarding claim 10, Lee discloses “A lighting module, comprising: a lens (10, Fig. 1B), a light source (21, Fig. 1B) arranged at a first end of the lens, and a substrate (22, Fig. 1B) for fixing the light source, wherein the lens comprises: 
a lens body (Fig. 1B), provided with a first end (11, bottom of lens 10, Fig. 1B) and a second end (121, top of lens 10, Fig. 1B) which are opposite to each other and a side wall (122, Fig. 1B) located between the first end and the second end (seen in Fig. 1B), wherein a light source (21, Fig. 1B) of the lighting lamp is arranged at the first end (seen in Fig. 1B), and at least a portion of the side wall is configured as a light emitting component (seen in Fig. 1B, 211 and 212 is emitted out the side); a light incident component (111 and 1111, Fig. 1B), 
wherein the light incident component comprises a light source accommodation groove (111, Fig. 1B) for accommodating the light source, the light source accommodation groove comprises a groove wall located at a side portion (1112, Fig. 1B) and an upper end surface (1111, Fig. 1B) towards the second end, the upper end surface is a rotation surface disposed in a manner that a line rotates around an axis of the lens body (seen in Fig. 1B, the surface is circular, and thus can be formed by a rotation of a line), and one end of the line is located on the axis of the lens body (seen in Fig. 13, the center of the surface is on axis 13),

arranged at the first end of the lens body (seen in Fig. 1B), wherein the light incident component irradiates light emitted by the light source to the second end (seen in Fig. 1B); and a light reflecting component (surface 121, Fig. 1B), arranged at the second end of the lens body, wherein the light reflecting component comprises a concave part (seen in Fig. 1A and 1B, the surface 121 goes into the lens body), the concave part is concave from the first end to the second end (seen in Fig. 1B, the surface 121 is within the body, so it is concave all the way from the first end (bottom end) to the top (second end)).”
However, Lee does not disclose the light reflecting component comprises an inner surface being a sawtooth surface and “the sawtooth surface comprises a plurality of extension surfaces surrounding an axis of the lens body and sequentially intersecting, at least one of the extension surfaces extends in a direction from the first end to the second end, and two adjacent extension surfaces totally reflect light from the light incident component to the light emitting component, wherein any light emitted by the light emitting component is refracted towards the first end, such that all the light is refracted towards the first end of the lens body ”.
Yoder discloses a lens (126, Fig. 2) for a lighting lamp, and a top surface with a sawtooth surface with a plurality of extension surfaces surrounding an axis and sequentially intersecting (seen in Fig. 9, surfaces 316 and 318 intersect), and two adjacent extension surfaces totally reflect light (col. 6, ln. 50-59).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the reflective surface, as taught by Lee, be comprises of a sawtooth surface, such as taught by Yoder. One of ordinary skill in the art would have been motivated to use a sawtooth surface for along more mixing of the light and producing a more uniform distribution (Yoder, col. 2, ln. 23-26, col. 6, ln. 47-50).
Chou discloses a lens (Fig. 6), with a top surface second end that internally reflects (3, Fig. 6), and a light emitting component side wall (4, Fig. 6) that refracts the light towards the first end with the light source (seen in Fig. 6; ¶ [0038]). Chou also discloses other embodiments where the side surfaces refract the light towards the front (Fig. 5) and in the perpendicular direction (Fig. 3 and 4).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the side surface, as taught by Lee, to be able to refract the light toward the rear, such as taught by Chou. One of ordinary skill in the art would have been motivated to modify the side surface to refract the light towards the rear, in order to meet the specific lighting needs of a given application (such as desired output direction).

Regarding claim 11, Lee discloses “A lighting lamp, comprising: a lighting module, comprising: a lens (10, Fig. 1B), a light source (21, Fig. 1B) arranged at a first end of the lens, and a substrate (22, Fig. 1B) for fixing the light source, wherein the lens comprises: 
a lens body (Fig. 1B), provided with a first end (11, bottom of lens 10, Fig. 1B) and a second end (121, top of lens 10, Fig. 1B) which are opposite to each other and a side wall (122, Fig. 1B) located between the first end and the second end (seen in Fig. 1B), wherein a light source (21, Fig. 1B) of the lighting lamp is arranged at the first end (seen in Fig. 1B), and at least a portion of the side wall is configured as a light emitting component (seen in Fig. 1B, 211 and 212 is emitted out the side); a light incident component (111 and 1111, Fig. 1B), 
wherein the light incident component comprises a light source accommodation groove (111, Fig. 1B) for accommodating the light source, the light source accommodation groove comprises a groove wall located at a side portion (1112, Fig. 1B) and an upper end surface (1111, Fig. 1B) towards the second end, the upper end surface is a rotation surface disposed in a manner that a line rotates around an axis of the lens body (seen in Fig. 1B, the surface is circular, and thus can be formed by a rotation of a line), and one end of the line is located on the axis of the lens body (seen in Fig. 13, the center of the surface is on axis 13),

arranged at the first end of the lens body (seen in Fig. 1B), wherein the light incident component irradiates light emitted by the light source to the second end (seen in Fig. 1B); and a light reflecting component (surface 121, Fig. 1B), arranged at the second end of the lens body, wherein the light reflecting component comprises a concave part (seen in Fig. 1A and 1B, the surface 121 goes into the lens body), the concave part is concave from the first end to the second end (seen in Fig. 1B, the surface 121 is within the body, so it is concave all the way from the first end (bottom end) to the top (second end)).”
However, Lee does not disclose the light reflecting component comprises an inner surface being a sawtooth surface and “the sawtooth surface comprises a plurality of extension surfaces surrounding an axis of the lens body and sequentially intersecting, at least one of the extension surfaces extends in a direction from the first end to the second end, and two adjacent extension surfaces totally reflect light from the light incident component to the light emitting component, wherein any light emitted by the light emitting component is refracted towards the first end, such that all the light is refracted towards the first end of the lens body” and “a light emitting mask located above the lighting module, a base under the lighting module, a drive circuit arranged in the base, and a lamp holder arranged below the base and electrically connected with the lighting module” and “the lens is located between the light emitting mask and the base and assembled to the light emitting mask and the base respectively or the lens is located in the light emitting mask.”.
Yoder discloses a lens (126, Fig. 2) for a lighting lamp, and a top surface with a sawtooth surface with a plurality of extension surfaces surrounding an axis and sequentially intersecting (seen in Fig. 9, surfaces 316 and 318 intersect), and two adjacent extension surfaces totally reflect light (col. 6, ln. 50-59).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to have the reflective surface, as taught by Lee, be comprises of a sawtooth surface, such as taught by Yoder. One of ordinary skill in the art would have been motivated to use a sawtooth surface for along more mixing of the light and producing a more uniform distribution (Yoder, col. 2, ln. 23-26, col. 6, ln. 47-50).
	Yoder also discloses “a light emitting mask (	, Fig. 2) located above the lighting module, a base (132, Fig. 2) under the lighting module, a drive circuit arranged in the base (col. 7, ln. 40-44), and a lamp holder arranged below the base and electrically connected with the lighting module (edison screw base, Fig. 2)” and “the lens is located between the light emitting mask and the base and assembled to the light emitting mask and the base respectively or the lens is located in the light emitting mask (seen in Fig. 2)”.
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to include a light emitting mask, a base, a drive circuit, and a lamp holder, such as taught by Yoder, to the light module, as taught by Lee in view of Yoder. One of ordinary skill in the art would have been motivated to include items such as a mask, a base, a drive circuit and a lamp holder, in order to implement the light module as a light bulb capable of attachment to Edison sockets (Yoder, col. 5, ln. 15-21).
Chou discloses a lens (Fig. 6), with a top surface second end that internally reflects (3, Fig. 6), and a light emitting component side wall (4, Fig. 6) that refracts the light towards the first end with the light source (seen in Fig. 6; ¶ [0038]). Chou also discloses other embodiments where the side surfaces refract the light towards the front (Fig. 5) and in the perpendicular direction (Fig. 3 and 4).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the side surface, as taught by Lee, to be able to refract the light toward the rear, such as taught by Chou. One of ordinary skill in the art would have been motivated to modify the side surface to refract the light towards the rear, in order to meet the specific lighting needs of a given application (such as desired output direction).
	

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yoder and Chou, and further in view of Epstein, US 7637639 B2.

Regarding claim 2, Lee in view of Yoder and Chou discloses the invention of claim 1, as cited above, and further discloses “an intersection line of the two adjacent extension surfaces is a generatrix of the concave part.”
However, Lee in view of Yoder does not explicitly disclose “the two adjacent extension surfaces are perpendicular to each other,”
	Epstein discloses a lens with facets and the apex angle between the surfaces can be between 10 and 170 degrees (col. 4, ln. 47-49) and a particular embodiment has an apex angle of 90 degrees (col. 4, ln. 37-38).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have the apex angle, as taught by Lee in view of Yoder and Chou, be 90 degrees, such as taught by Epstein. One of ordinary skill in the art would have been motivated to select an apex angle of 90 degrees, in selecting an appropriate apex angle in order to meet the specific lighting needs of a given application such as number of facets and the light output pattern.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yoder and Chou, and further in view of Hsieh et al., US 20060067640.

Regarding claim 6, Lee in view of Yoder and Chou discloses the invention of claim 1, as cited above, except “the upper end surface is a convex surface protruding toward the second end; or the upper end surface is a plane.”
Hsieh discloses a lens with side emission through total internal reflection, and a light source accommodation groove (2107, Fig. 2B) where the upper surface is a convex surface protruding toward the second end (seen in Fig. 2B; ¶ [0031] “cone or a pyramid”).
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art, to modify the upper surface, as taught by Lee in view of Yoder and Chou, to have a cone or pyramid shape, such as taught by Hsieh. One of ordinary skill in the art would have been motivated to use a cone or pyramid shape in order to refract more of the light away from the central axis (Hsieh, ¶ [0031]).

Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the Applicant argues on pages 6-7 of the Remarks that prior art reference Lee does not disclose the limitation “wherein the light incident component comprises a light source accommodation groove for accommodating the light source, the light source accommodation groove comprises a groove wall located at a side portion and an upper end surface towards the second end, the upper end surface is a rotation surface disposed in a manner that a line rotates around an axis of the lens body, and one end of the line is located on the axis of the lens body”. In particular, the Applicant alleges that Lee fails to teach the rotation surface.
The Examiner respectfully disagrees. Lee discloses an accommodation groove (111, Fig. 1B), with an upper surface (1111, Fig. 1B). The upper end surface is a round portion, and the lens body is rotationally symmetric across as axis, as seen in Fig. 1A. Therefore, the upper end surface 1111 is formed by a line (half of the arc) that is rotated around an axis (13, Fig. 1B) of the lens body.



    PNG
    media_image1.png
    2876
    1606
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant argues that Yoder fails to teach that all lights are emitted in one designated area without passing through the refraction surface. The Applicant states that in the amended claim 1, all lights emitted by the light emitting component 1 are emitted through sidewall 102, and that no light is emitted through the reflector, and therefore, the combined references fail to disclose the amended claim 1.
The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The primary reference Lee does not disclose that light passes through the reflective portion. Secondary reference Yoder is relied upon for the sawtooth shape for reflecting.
Additionally, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no light passing through the reflection surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The limitation “two adjacent extension surfaces totally reflect light from the light incident component to the light emitting component” indicates that Total Reflection occurs at the surface, where there is light that fulfills Snell’s law as related to finding the critical angle where Total Internal Reflection occurs.

 
Regarding claim 1, the Applicant argues that Chou fails to teach that no light emits from reflecting surface and that the light is refracted at least once in the source accommodation groove before reaching the reflecting surface, and therefore, the combined references fail to disclose the amended claim 1. 

The Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The primary reference Lee discloses that the light is refracted upon leaving the groove . Secondary reference Chou is relied upon for the direction of the final exit refraction.
Additionally, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no light passing through the reflection surface) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The limitation “two adjacent extension surfaces totally reflect light from the light incident component to the light emitting component” indicates that Total Reflection occurs at the surface, where there is light that fulfills Snell’s law as related to finding the critical angle where Total Internal Reflection occurs.

Examiner’s note, any negative limitation must have basis in the original disclosure.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL CHIANG whose telephone number is (571)270-3811. The examiner can normally be reached M to F, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL CHIANG/Patent Examiner, Art Unit 2875                  

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875